An unpub|ishelld order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

lN THE SUPREl\/[E COURT OF THE STATE OF NEVADA

CYNTHIA BECKMAN, No. 61549
Appellant, '

 FELED

WELLS FARGO BANK, N.A.,
Respondent. UCl ll l 2013

 

ORDER DISMISSING APPEAL
On September 9, 2013, the parties filed a stipulation agreeing
to dismiss this appeal. Having considered the stipulation, We approve it
and hereby dismiss this appeal. The parties shall bear their own costs and
attorney fees. NRAP 4200).
lt is so ORDERED.

CLERK oF THE SUPREME CoURT
TRACIE K. LINDEMAN

BY: gm}llg l 

cc: Hon. Patrick Flanagan, District Judge
l\/lark L. Mausert
LeWis Roca Rothgerber LLP/Las Vegas
Tiffany & Bosco, P. A.
LeWis Roca Rothgerber LLP/Reno
Washoe District Court Clerk

SuPREME CouFxT
oF
NEvADA

CLERK’S ORDER

a  s a )3~2@2_13